Order entered August 2, 2017




                                         In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                  No. 05-16-01526-CV

             CHRISTINE L. BLOW AND KENNETH A. BLOW, Appellants

                                           V.

 U.S. BANK, NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST
 TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR
 BY MERGER TO LASALLE BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR
  MORGAN STANLEY MORTGAGE LOAN TRUST 2006-11, AND SAMMY KNAPP,
                              Appellees

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-02930-2015

                                        ORDER
      Before the Court is appellee Sammy Knapp’s July 31, 2017 motion for extension of time

to file appellee’s brief. We GRANT the motion and ORDER Mr. Knapp’s brief filed on or

before August 30, 2017.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE